 

Exhibit 10.3

EXECUTION COPY

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is dated as of September 2, 2010 (the
“Closing Date”) and is among Verenium Corporation, a Delaware corporation (the
“Company”), BP Biofuels North America LLC, a Delaware limited liability company
(“Purchaser”), and JPMorgan Chase Bank, National Association, a national banking
association, as escrow agent (the “Escrow Agent”). Capitalized terms used, but
not otherwise defined, herein shall have the meanings ascribed thereto in the
Purchase Agreement (as defined below).

WHEREAS, the Company and Purchaser are parties to an Asset Purchase Agreement
dated as of July 14, 2010 (as amended, modified or supplemented in accordance
with the terms thereof, the “Purchase Agreement”).

WHEREAS, pursuant to Section 1.11 of the Purchase Agreement Purchaser is
required to deposit an amount equal to Five Million Dollars ($5,000,000) with
the Escrow Agent hereunder to secure the indemnification and payment obligations
of the Company under Section 1.9(c) and Article IX of the Purchase Agreement.

WHEREAS, the Escrow Agent is willing to act as escrow agent with respect to the
Escrow Deposit (as defined below) pursuant to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and for other good, fair and valuable consideration and reasonably
equivalent value, the receipt and sufficiency of which are hereby acknowledged
by the parties hereto, the parties hereto do agree as follows, intending to be
legally bound:

1. APPOINTMENT OF ESCROW AGENT.

The Company and Purchaser hereby appoint the Escrow Agent as the escrow agent in
accordance with the terms and conditions set forth herein, and the Escrow Agent
hereby accepts such appointment.

2. ESTABLISHMENT OF ESCROW ACCOUNT.

(a) Purchaser hereby deposits with the Escrow Agent immediately available funds
in the amount of Five Million Dollars ($5,000,000) (the “Escrow Deposit”) to be
held in escrow by the Escrow Agent. The Escrow Agent accepts the Escrow Deposit
and agrees to establish and maintain a separate account (the “Escrow Account”)
therefor in its capacity as Escrow Agent pursuant to the terms of this
Agreement. The Escrow Deposit, together with any investment earnings thereon, is
hereinafter collectively referred to as the “Escrow Amount.”

(b) In the event funds transfer instructions are given (other than in writing at
the time of execution of this Agreement), whether in writing or by telecopier,
the Escrow Agent is authorized to seek confirmation of such instructions by
telephone call-back to the person or persons designated on Exhibit A hereto, and
the Escrow Agent may rely upon the confirmation of anyone purporting to be the
person or persons so designated.



--------------------------------------------------------------------------------

Each funds transfer instruction shall be executed by an authorized signatory; a
list of such authorized signatories is set forth on Exhibit A. The undersigned
is authorized to certify that the signatories on Exhibit A are authorized
signatories. The persons and telephone numbers for call-backs may be changed
only in a writing actually received and acknowledged by the Escrow Agent. If the
Escrow Agent is unable to contact any of the authorized representatives
identified in Exhibit A, the Escrow Agent is hereby authorized to seek
confirmation of such instructions by telephone call-back to any one or more of
the applicable party’s executive officers (“Executive Officers”), which shall
include the titles of Chief Executive Officer, President, Chief Operating
Officer, Chief Financial Officer, Vice President and Secretary, as the Escrow
Agent may select. The Escrow Agent may rely upon the confirmation of anyone
purporting to be any such Executive Officer. The Escrow Agent and the
beneficiary’s bank in any funds transfer may rely solely upon any account
numbers or similar identifying numbers provided by the parties to identify
(i) the beneficiary, (ii) the beneficiary’s bank, or (iii) an intermediary bank.
The Escrow Agent may apply any of the escrowed funds for any payment order it
executes using any such identifying number, even when its use may result in a
person other than the beneficiary being paid, or the transfer of funds to a bank
other than the beneficiary’s bank or an intermediary bank designated. The
parties to this Agreement acknowledge that these security procedures are
commercially reasonable.

3. INVESTMENT.

(a) The Escrow Agent agrees to invest and reinvest all available funds in the
Escrow Account in the JPMorgan Chase Bank Money Market Account (“MMDA”), unless
otherwise directed by Purchaser and as shall be acceptable to the Escrow Agent.
The MMDA has rates of compensation that may vary from time to time based upon
market conditions.

(b) The parties recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any investment described herein.

(c) No investment shall mature later than thirty (30) days from investment.
Interest and other earnings on investments described herein shall be added to
the Escrow Account. Any loss or expense incurred as a result of an investment
will be borne by the Escrow Account. In the event that the Escrow Agent does not
receive directions to invest funds held in the Escrow Account, the Escrow Agent
shall invest such funds in the JPMorgan Chase Bank Money Market Account, or a
successor or similar investment offered by the Escrow Agent.

(d) The Escrow Agent is hereby authorized to execute purchases and sales of
investments through the facilities of its own trading or capital markets
operations or those of any affiliated entity. The Escrow Agent shall send
statements to each of the parties hereto on a monthly basis reflecting activity
in the Escrow Account for the preceding month. In doing so, the Escrow Agent may
provide a statement containing information

 

2



--------------------------------------------------------------------------------

regarding any deposits and disbursements and a separate statement reflecting the
investment detail, including the balance, purchases, sales, and interest
postings. Although the Company and Purchaser each recognizes that it may obtain
a broker confirmation or written statement containing comparable information
from the Escrow Agent at no additional cost, the Company and Purchaser hereby
agree that confirmations of investments are not required to be issued by the
Escrow Agent for each month in which a monthly statement is rendered except when
such confirmations are specifically requested by the Company or Purchaser.

(e) The Company and Purchaser acknowledge and agree that the delivery of the
escrowed property is subject to the sale and final settlement of investments
described herein. Proceeds of a sale of investments will be delivered on the
Business Day on which the appropriate instructions are delivered to the Escrow
Agent if received prior to the deadline for same day sale of such investments.
If such instructions are received after the applicable deadline, proceeds will
be delivered on the next succeeding Business Day.

4. DISBURSEMENT OF ESCROW ACCOUNT.

(a) The Escrow Agent is authorized by the Company and Purchaser to disburse the
Escrow Amount only as follows:

(i) in accordance with joint instructions of the Company and Purchaser set forth
in any written letter of direction to the Escrow Agent executed by the Company
and Purchaser; or

(ii) in accordance with the instruction of Purchaser pursuant to Section 4(b)
below; or

(iii) in accordance with the instruction of the Company pursuant to
Section 4(c), Section 4(d) or Section 4(e) below; or

(iv) in accordance with Section 8 below for reimbursement to the Company for any
tax payment made by the Company on interest or other income earned under this
Agreement.

(b) At any time and from time to time by 5:00 pm, CST, prior to the earlier to
occur of (A) the Final Distribution Date (as defined in Section 4(d) below), or
(B) the release of all of the Escrow Amount pursuant to this Section 4(b) or
Section 4(e), if Purchaser (on behalf of the Purchaser Indemnitees) obtains a
final, non-appealable judgment from a court of competent jurisdiction (for the
purpose of enforcing a Decision (as defined in Section 5(c) below)) regarding a
claim for indemnification that the Purchaser Indemnitees is entitled to receive
at such time pursuant to the Purchase Agreement (a “Payment Claim”), Purchaser
(on behalf of the Purchaser Indemnitees) shall deliver to the Escrow Agent a
written notice (a “Payment Notice”) including a copy of such judgment and the
amount of indemnification adjudicated in such judgment (the “Payment Amount”).
Purchaser (on behalf of the Purchaser Indemnitees) shall also

 

3



--------------------------------------------------------------------------------

simultaneously deliver to the Company a copy of such Payment Notice. On or
before the second (2nd) Business Day following the Escrow Agent’s receipt of
such Payment Notice, the Escrow Agent shall release by wire transfer to an
account or accounts designated by Purchaser in such Payment Notice an amount of
the Escrow Amount from the Escrow Account equal to the Payment Amount as set
forth in such Payment Notice. It is expressly acknowledged and agreed that the
Company shall have no right to object or protest a Payment Notice delivered by
Purchaser to the Escrow Agent hereunder (and the Escrow Agent is hereby
instructed to disregard any such objection or protest by the Company) or the
release of all or any portion of the Escrow Amount from the Escrow Account in
accordance with such Payment Notice.

(c) On the third (3rd) Business Day following the nine (9) month anniversary of
the Closing Date (the “First Distribution Date”), the Escrow Agent shall release
and distribute to the Company, by wire transfer to an account or accounts
designated by the Company in writing, an amount equal to fifty percent (50%) of
the outstanding balance of the Escrow Amount as of the First Distribution Date,
and to the extent the remaining Escrow Amount is less than the aggregate
Asserted Damages Amount (as defined in Section 5(a) below) or the contested
portion of such Asserted Damages Amount, as the case may be, with respect to all
Payment Claims which have not then been resolved (the “Pending Claim Amount”) as
of the First Distribution Date, less the amount of the Pending Claim Amount in
excess of fifty percent (50%) of the outstanding balance of the Escrow Amount.

(d) On the third (3rd) Business Day following the eighteen (18) month
anniversary of the Closing Date (the “Final Distribution Date”), the Escrow
Agent shall release and distribute to the Company, by wire transfer to an
account or accounts designated by the Company in writing, an amount equal to one
hundred percent (100%) of the outstanding balance of the Escrow Amount as of the
Final Distribution Date, less the Pending Claim Amount as of the Final
Distribution Date (the “Escrow Reserve”). After the Final Distribution Date, the
outstanding balance of the Escrow Reserve or any portion thereof shall be
released in accordance with Section 4(a)(i) hereof.

(e) In the event the Company is irrevocably required prior to the Final
Distribution Date to redeem Notes (the “Notes Redemption Obligation”) with an
aggregate principal amount of at least Fifty Million Dollars ($50,000,000), then
the Company shall deliver to the Escrow Agent and Purchaser a written notice
setting forth in reasonable detail the Note Redemption Obligation (the
“Redemption Notice”). For purposes of this Agreement, Notes shall collectively
mean (i) the 5.50% senior convertible notes due 2027 issued by the Company
pursuant to the Indenture dated as of March 28, 2007, entered into between
Diversa Corporation and Wells Fargo Bank, National Association, as trustee,
(ii) the 8% senior convertible notes due April 1, 2012 issued by the Company and
(iii) the 9.00% convertible senior secured notes due April 1, 2027 issued by the
Company pursuant to the Indenture dated September 1, 2009 between Verenium
Corporation and Wells Fargo Bank, National Association, as trustee. On or before
the third (3rd) Business Day following the Escrow Agent’s receipt of the
Redemption Notice, the Escrow Agent shall release by wire transfer to an account
or accounts designated by the Company in such Redemption Notice an amount equal
to one hundred percent (100%) of the then outstanding balance of the Escrow
Amount.

 

4



--------------------------------------------------------------------------------

 

5. INDEMNIFICATION CLAIMS.

(a) If any Purchaser Indemnitee seeks indemnification under Article IX of the
Purchase Agreement and makes a claim against the Escrow Amount with respect
thereto, Purchaser shall deliver, in good faith, a written demand (an
“Indemnification Demand”) to the Company and the Escrow Agent which contains
(i) a description and the amount (the “Asserted Damages Amount”) of any Damages
incurred by the Purchaser Indemnitee, (ii) a statement that Purchaser Indemnitee
is entitled to indemnification under Article IX of the Purchaser Agreement for
such Damages and a reasonable explanation of the basis therefor, and (iii) a
demand for payment in the Asserted Damages Amount.

(b) No later than 5:00 pm CST on the forty-fifth (45th) calendar day after
delivery of an Indemnification Demand to the Company and the Escrow Agent, the
Company shall deliver to Purchaser and the Escrow Agent a written response (the
“Response”) in which it shall (i) agree that the Purchaser Indemnitee is
entitled to receive all of the Asserted Damages Amount, (ii) agree that
Purchaser Indemnitee is entitled to receive part, but not all, of the Asserted
Damages Amount (such portion, the “Agreed Portion”) or (iii) dispute that
Purchaser Indemnitee is entitled to receive any of the Asserted Damages Amount.
In the event that the Company does not deliver a Response within such forty-five
(45) day period, the Company shall be deemed to have accepted the
Indemnification Demand and agreed that the Asserted Damages Amount shall be
promptly distributed from the Escrow Account to the Purchaser Indemnitee.

(c) In the event that the Company shall agree that the Purchaser Indemnitee is
entitled to receive the Asserted Damages Amount or the Agreed Portion, the
Company and Purchaser shall direct the Escrow Agent to distribute such amount
from the Escrow Account to the Purchaser Indemnitee in accordance with Section
4(a)(i) hereof. In the event that the Company shall (i) dispute that the
Purchaser Indemnitee is entitled to receive any of the Asserted Damages Amount,
or (ii) agree that the Purchaser Indemnitee is entitled only to the Agreed
Portion of the Asserted Damages Amount (“Disputed Claims”), for a period of
forty-five (45) days from the receipt of the Response, the Company and Purchaser
shall attempt in good faith to agree upon the rights of the respective parties
with respect to the Disputed Claims. If the Company and Purchaser should so
agree regarding the respective rights and/or settle the Disputed Claims, then
the Company and Purchaser shall direct the Escrow Agent to distribute any such
amount from the Escrow Account to the Purchaser Indemnitee in accordance with
Section 4(a)(i) hereof. If the Company and Purchaser shall not agree regarding
the respective rights and/or settle the Disputed Claims, then either the Company
or Purchaser may initiate binding arbitration proceedings in the State and City
of New York in accordance with the Commercial Arbitration Rules then in effect
of the American Arbitration Association (the “AAA Rules”). If the Company and
Purchaser fail to mutually select an arbitrator within five (5) Business Days
following notice to the other party of the initiation of the arbitration
proceeding, then arbitration will be conducted by three arbitrators: one

 

5



--------------------------------------------------------------------------------

selected by the Company; one selected by Purchaser; and the third selected by
the first two arbitrators. The Company and Purchaser shall agree to use all
reasonable efforts to cause the arbitration hearing to be conducted within
seventy-five (75) days after the appointment of the mutually-selected arbitrator
or the last of the three arbitrators, as the case may be, and to use all
reasonable efforts to cause the decision of the arbitrator(s) to be furnished
within ninety-five (95) days after the appointment of the mutually-selected
arbitrator or the last of the three arbitrators, as the case may be. The Company
and Purchaser shall further agree that discovery shall be completed at least ten
(10) days prior to the date of the arbitration hearing. The decision of the
arbitrator(s) (the “Decision”) shall relate solely: (i) to the resolution of the
Disputed Claims; and (ii) to the determination of the non-prevailing party as
provided below. The Decision shall be furnished to the Company, Purchaser and
the Escrow Agent in writing and shall constitute a conclusive determination of
the issue(s) in question, binding upon the Company, Purchaser and the Purchaser
Indemnitees and shall not be contested by any of them. The non-prevailing party
in any arbitration shall pay the reasonable expenses (including attorneys’ fees)
of the prevailing party, any additional reasonable fees and expenses (including
reasonable attorneys’ fees) of the Escrow Agent, and the fees and expenses
associated with the arbitration (including the arbitrators’ fees and expenses).
For purposes of this Section 5(c), the non-prevailing party shall be determined
solely by the arbitrator(s).

6. CONCERNING THE ESCROW AGENT.

Notwithstanding any provision contained herein to the contrary, the Escrow
Agent, including its officers, directors, employees and agents, shall:

(a) not be liable for any action taken, suffered or omitted to be taken by it
except to the extent that a final adjudication of a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss to either party;

(b) have no responsibility to inquire into or determine the genuineness,
authenticity, or sufficiency of any securities, checks, or other documents or
instruments submitted to it in connection with its duties hereunder;

(c) be entitled to deem the signatories of any documents or instruments
submitted to it hereunder as being those purported to be authorized to sign such
documents or instruments on behalf of the parties hereto, and shall be entitled
to rely upon the genuineness of the signatures of such signatories without
inquiry and without requiring substantiating evidence of any kind;

(d) be entitled to refrain from taking any action contemplated by this Agreement
in the event that it becomes aware of any disagreement between the parties
hereto as to any facts or as to the happening of any contemplated event
precedent to such action;

 

6



--------------------------------------------------------------------------------

 

(e) have no responsibility or liability for any diminution in value of any
assets held hereunder which may result from any investments or reinvestment made
in accordance with any provision which may be contained herein;

(f) be entitled to compensation for its services hereunder as per Exhibit B
attached hereto, which is made a part hereof, and for reimbursement of its
out-of-pocket expenses including, but not by way of limitation, the fees and
costs of attorneys or agents which it may find necessary to engage in
performance of its duties hereunder, along with any fees or charges levied by
any governmental authority in connection with the Escrow Agent’s performance of
its duties hereunder which the Escrow Agent may impose, charge or pass-through,
all to be paid equally by the Company and Purchaser, and the Escrow Agent shall
have, and is hereby granted, a prior lien upon any property, cash, or assets of
the Escrow Account, with respect to its unpaid fees, non-reimbursed expenses and
unsatisfied indemnification rights, superior to the interests of any other
persons or entities;

(g) be entitled and is hereby granted the right to set off and deduct any unpaid
fees, non-reimbursed expenses or unsatisfied indemnification rights from amounts
on deposit in the Escrow Account;

(h) be under no obligation to invest the deposited funds or the income generated
thereby until it has received a Form W-9 or W-8, as applicable, from the Company
and Purchaser, regardless of whether such party is exempt from reporting or
withholding requirements under the Internal Revenue Code of 1986, as amended;

(i) be, and hereby is, jointly and severally indemnified and saved harmless by
the Company and Purchaser from any and all losses, liabilities, claims,
proceedings, suits, demands, penalties, costs and expenses, including without
limitation fees and expenses of outside and internal counsel and experts and
their staffs and all expenses of document location, duplication and shipment and
of preparation to defend any of the foregoing (“Losses”), which may be incurred
by it as a result of its execution, delivery or performance of this Agreement,
unless such Losses shall have been finally adjudicated to have been primarily
caused by the willful misconduct or gross negligence of the Escrow Agent, and
the provisions of this section shall survive the resignation or removal of the
Escrow Agent and the termination of this Agreement. The Company and Purchaser
further agree amongst themselves that each shall be responsible for 50% of such
Losses, and to the extent the Company or Purchaser pays more than 50% of any
such Losses, such party shall be entitled to reimbursement from the non-paying
party. To the extent any Loss is caused by the Company, the Company shall
indemnify and hold harmless Purchaser from any and all such Losses. To the
extent any Loss is caused by Purchaser, Purchaser shall indemnify and hold
harmless the Company from any and all such Losses. For the avoidance of doubt,
it is understood and agreed that the preceding three sentences are not
applicable to the Escrow Agent and shall not be construed to limit in any way
the indemnity obligations of the Company and the Purchaser to the Escrow Agent,
which are set forth in the first sentence of this section;

 

7



--------------------------------------------------------------------------------

 

(j) in the event that (i) any dispute shall arise between the parties with
respect to the disposition or disbursement of any of the assets held hereunder
or (ii) the Escrow Agent shall be uncertain as to how to proceed in a situation
not explicitly addressed by the terms of this Agreement whether because of
conflicting demands by the other parties hereto or otherwise, the Escrow Agent
shall be permitted to interplead all of the assets held hereunder into a court
of competent jurisdiction, and thereafter be fully relieved from any and all
liability or obligation with respect to such interpleaded assets. The parties
hereto other than the Escrow Agent further agree to pursue any redress or
recourse in connection with such a dispute, without making the Escrow Agent a
party to same;

(k) have only those duties as are specifically provided herein, which shall be
deemed purely ministerial in nature, and shall under no circumstance be deemed a
fiduciary for any of the parties to this Agreement. The Escrow Agent shall
neither be responsible for, nor chargeable with, knowledge of the terms and
conditions of any other agreement, instrument or document between the other
parties hereto, in connection herewith, including without limitation the
Purchase Agreement. This Agreement sets forth all matters pertinent to the
escrow contemplated hereunder, and no additional obligations of the Escrow Agent
shall be inferred from the terms of this Agreement or any other Agreement. IN NO
EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING
BUT NOT LIMITED TO LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION;

(l) have the right, but not the obligation, to consult with counsel of choice
and shall not be liable for action taken or omitted to be taken by Escrow Agent
in good faith in accordance with the advice of such counsel; if the Escrow Agent
becomes involved in litigation on account of this Agreement, it shall have the
right to retain counsel and shall have a first lien on the property deposited
hereunder for any and all costs, attorneys’ fees, charges, disbursements, and
expenses in connection with such litigation; and shall be entitled to reimburse
itself therefor out of the property deposited hereunder, and if it shall be
unable to reimburse itself from the property deposited hereunder, the parties
hereto jointly and severally agree to pay to the Escrow Agent on demand its
reasonable charges, counsel and attorneys’ fees, disbursements, and expenses in
connection with such litigation; and

(m) have the right to perform any of its duties hereunder through agents,
attorneys, custodians or nominees.

Any banking association or corporation into which the Escrow Agent may be
merged, converted or with which the Escrow Agent may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Escrow Agent shall be a party, or any banking association or corporation to
which all or substantially all of the escrow business of the Escrow Agent shall
be transferred, shall succeed to all the Escrow Agent’s rights, obligations and
immunities hereunder without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding.

 

8



--------------------------------------------------------------------------------

 

7. ATTACHMENT OF ESCROW FUND; COMPLIANCE WITH LEGAL ORDERS.

In the event that any escrow property shall be attached, garnished or levied
upon by any court order, or the delivery thereof shall be stayed or enjoined by
an order of a court, or any order, judgment or decree shall be made or entered
by any court order affecting the property deposited under this Agreement, the
Escrow Agent is hereby expressly authorized, in its sole discretion, to obey and
comply with all writs, orders or decrees so entered or issued, which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction, and in the event that the Escrow Agent obeys or complies
with any such writ, order or decree it shall not be liable to any of the parties
hereto or to any other person, firm or corporation, by reason of such compliance
notwithstanding such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

8. TAXPAYER IDENTIFICATION NUMBERS (“TINS”).

The Company and Purchaser have provided the Escrow Agent with their respective
fully executed Internal Revenue Service (“IRS”) Form W-8, or W-9 and/or other
required documentation. The Company and Purchaser each represent that its
correct TIN assigned by the IRS, or any other taxing authority, is set forth in
the delivered forms. The Company and Purchaser further represent and warrant to
the Escrow Agent that the transaction memorialized in the Purchase Agreement
does not constitute an installment sale requiring any tax reporting or
withholding of imputed interest or original issue discount to the IRS or other
taxing authority. In addition, all interest or other income earned under this
Agreement shall be allocated to the Company; provided that the Escrow Agent
shall promptly reimburse the Company from the Escrow Account for any tax payment
made by the Company on interest or other income earned under this Agreement upon
receipt of written direction from the Company, providing reasonable evidence for
such tax payment. All interest or other income earned under this Agreement shall
be reported, as and to the extent required by law, by the Escrow Agent to the
IRS, or any other taxing authority, on IRS Form 1099 or 1042S (or other
appropriate form) as income earned from the Escrow by the Company whether or not
said income has been distributed during such year. Any other tax returns
required to be filed will be prepared and filed by Purchaser and/or the Company
with the IRS and any other taxing authority as required by law, including but
not limited to any applicable reporting or withholding pursuant to the Foreign
Investment in Real Property Tax Act (“FIRPTA”). The Company and Purchaser
acknowledge and agree that Escrow Agent shall have no responsibility for the
preparation and/or filing of any tax return or any applicable FIRPTA reporting
or withholding with respect to the Escrow Deposit or any income earned by the
Escrow Deposit. The Company and Purchaser further acknowledge and agree that any
taxes payable from the income earned on the investment of any sums held in the
Escrow Deposit shall be paid by the Company. In the absence of written direction
from the Company and Purchaser, all proceeds of the Escrow Fund shall be
retained in the Escrow Fund and reinvested from time to time by the Escrow Agent
as provided in this Agreement. The Escrow Agent shall withhold any taxes it
deems appropriate, including but not limited to required withholding in the
absence of proper tax documentation, and shall remit such taxes to the
appropriate authorities.

 

9



--------------------------------------------------------------------------------

 

9. RESIGNATION OR REMOVAL OF ESCROW AGENT.

The Escrow Agent may resign as such following the giving of thirty (30) days’
prior written notice to the Company and Purchaser. Similarly, the Escrow Agent
may be removed and replaced following the giving of thirty (30) days’ prior
joint written notice by the Company and Purchaser to the Escrow Agent. In either
event, the duties of the Escrow Agent shall terminate thirty (30) days after
receipt of such notice (or as of such earlier date as may be mutually
agreeable); and the Escrow Agent shall then deliver the balance of the moneys or
assets then in its possession to a successor escrow agent as shall be appointed
by the Company and Purchaser as evidenced by a joint written notice filed with
the Escrow Agent.

If the Company and Purchaser have failed to appoint a successor prior to the
expiration of thirty (30) days following receipt of the notice of resignation or
removal, the Escrow Agent may appoint a successor or petition any court of
competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief, and any such resulting appointment shall be binding
upon the Company and Purchaser.

10. TERMINATION.

Upon delivery of all proceeds of the Escrow Account by the Escrow Agent (or a
successor escrow agent appointed pursuant to Section 9) in accordance with this
Agreement and the Purchase Agreement, this Agreement shall terminate.

11. NOTICES.

All communications hereunder shall be in writing only by confirmed facsimile and
shall be deemed to be duly given after having been received and after the
receiving party has had a reasonable time to act upon such communication.
Notwithstanding the above, in the case of communications delivered to the Escrow
Agent whereby the Escrow Agent must act based on a specified number of days upon
its receipt of such communication, if applicable, such communications shall be
deemed to have been given on the date received by the Escrow Agent. Notices
shall be addressed as follows:

 

(i)

  

If to the Company:

    

Verenium Corporation

55 Cambridge Parkway

Cambridge, MA 02142

Attention: Chief Legal Officer and Chief

Financial Officer

Fax: (617) 674-5353

  

and to:

    

Cooley LLP

Attention: M. Wainwright Fishburn

4401 Eastgate Mall

San Diego, California 92121

Fax: (858) 550-6420

 

10



--------------------------------------------------------------------------------

 

(ii)

  

If to Purchaser:

    

BP Biofuels North America LLC

Attention: President

150 West Warrenville Road

Naperville, IL 60563

Fax: (630) 836-5855

  

and to:

    

DLA Piper LLP (US)

Attention: Brendan Head

203 North LaSalle Street, Suite 1900

Chicago, Illinois 60601

Fax: (312) 630-5359

(iii)

  

if to the Escrow Agent:

    

JPMorgan Chase Bank, National
Association

420 W. Van Buren, Mail Code IL1-0113

Chicago, IL 60606

Attention: Rory Nowakowski

Fax Number: (312) 954-0430

For purposes of this Agreement, “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth above is authorized or required by law or executive
order to remain closed.

12. GOVERNING LAW, COUNTERPARTS.

This Agreement shall be construed in accordance with the laws of the State of
New York. It may be executed in several counterparts, each one of which shall
constitute an original and all collectively shall constitute but one instrument.
Each party irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of
process by mail or in any other manner permitted by applicable law and consents
to the jurisdiction of the courts located in the State of New York. To the
extent that in any jurisdiction either party may now or hereafter be entitled to
claim for itself or its assets, immunity from suit, execution attachment (before
or after judgment), or other legal process, such party shall not claim, and it
hereby irrevocably waives, such immunity. Each party further hereby waives any
right to a trial by jury with respect to any lawsuit or judicial proceeding
arising or relating to this Agreement.

13. AMENDMENT, MODIFICATION OR WAIVER.

This Agreement may be amended or modified and any term of this Agreement may be
waived if such amendment, modification or waiver is in writing and signed by all
parties.

 

11



--------------------------------------------------------------------------------

 

14. ASSIGNMENTS OF INTERESTS.

This Agreement shall be binding upon and shall inure to the benefit of each of
the Company and Purchaser and each of their respective permitted successors and
assigns. No assignment of the interest of the Company or Purchaser shall be
binding upon the Escrow Agent unless and until written notice of such assignment
shall be delivered to and acknowledged by the Escrow Agent.

15. FORCE MAJEURE.

Notwithstanding any other provision of this Agreement, the Escrow Agent shall
not be obligated to perform any obligation hereunder and shall not incur any
liability for the nonperformance or breach of any obligation hereunder to the
extent that the Escrow Agent is delayed in performing, unable to perform or
breaches such obligation because of acts of God, war, terrorism, fire, floods,
strikes, electrical outages, equipment or transmission failures, or other causes
reasonably beyond its control.

16. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When an
account is opened, the Escrow Agent will ask for information that will allow it
to identify relevant parties.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

VERENIUM CORPORATION

By:

 

/s/ Carlos A. Riva

 

Name:

 

Carlos A. Riva

 

Title:

 

President and Chief Executive Officer

BP BIOFUELS NORTH AMERICA LLC

By:

 

/s/ Susan A Ellerbusch

 

Name:

 

Susan A. Ellerbusch

 

Title:

 

President

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION, as

Escrow Agent

By:

 

/s/ Rory Nowakowski

 

Name:

 

Rory Nowakowski

 

Title:

 

Vice President

[Signature Page – Escrow Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

TELEPHONE NUMBER(S) AND SIGNATURE(S) FOR

PERSON(S) DESIGNATED TO GIVE FUNDS TRANSFER INSTRUCTIONS

If to the Company:

 

     

Name

  

Telephone Number

  

Signature

1.

  

 

  

 

  

 

2.

  

 

  

 

  

 

3.

  

 

  

 

  

 

If to Purchaser:

 

     

Name

  

Telephone Number

  

Signature

1.

  

 

  

 

  

 

2.

  

 

  

 

  

 

3.

  

 

  

 

  

 

TELEPHONE NUMBER(S) FOR CALL-BACKS AND

PERSON(S) DESIGNATED TO CONFIRM FUNDS TRANSFER INSTRUCTIONS

If to the Company:

 

    

Name

  

Telephone Number

     

1.

 

 

  

 

  

2.

 

 

  

 

  

 

A-1



--------------------------------------------------------------------------------

 

If to Purchaser:

 

    

Name

  

Telephone Number

     

1.

 

 

  

 

  

2.

 

 

  

 

  

All funds transfer instructions must include the signature of the person(s)
authorizing said funds transfer and must not be the same person confirming said
transfer.

 

A-2



--------------------------------------------------------------------------------

 

EXHIBIT B

SCHEDULE OF ESCROW AGENT FEES

 

 

Escrow Agent Services

 

 

New Account Acceptance Fee

   $ 0   

Payable upon Account Opening

  

Minimum Administrative Fee

   $ 3,000   

Payable Upon Account Opening and in Advance

each year in which we act as Escrow Agent

  

A New Account Acceptance Fee will be charged for the Bank’s review of the Escrow
Agreement along with any related account documentation. The account will be
invoiced in the month in which the account is opened and annually thereafter and
fees will not be pro-rated. Payment of the invoice is due 30 days following
receipt.

The Administrative Fee will cover a maximum of ten (10) annual administrative
hours for the Bank’s standard Escrow services including account setup,
safekeeping of assets, investment of funds, collection of income and other
receipts, preparation of statements comprising account activity and asset
listing, and distribution of assets in accordance with the specific terms of the
Escrow Agreement. These fees cover a full year, or any part thereof, and thus
are not prorated in the year of termination.

Extraordinary Services and Out-of-Pocket Expenses:

Any additional services beyond our standard services as specified above, such as
annual administrative activities in excess of ten (10) hours and all reasonable
out-of-pocket expenses including attorney’s fees will be considered
extraordinary services for which related costs, transaction charges, and
additional fees will be billed at the Bank’s standard rate.

Modification of Fees:

Circumstances may arise necessitating a change in the foregoing fee schedule.
The Bank will attempt at all times, however, to maintain the fees at a level
that is fair and reasonable in relation to the responsibilities assumed and the
duties performed.

Disclosure & Assumptions:

 

 

•

 

The escrow deposit shall be continuously invested in the JPMorgan Chase Bank
Money Market Account, or if directed otherwise, Escrow Agent shall execute
purchases and sales of investments through the facilities of its own trading or
capital markets operations or those of any affiliated entity.

 

 

•

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When an
account is opened, we will ask for information that will allow us to identify
relevant parties.

 

B-1